Case 1:20-tv-02795-PGG-GWG Document 33 Filed 03/29/21 Page 1 of 13
Case 1:20-cv-02795-PGG-GWG Document 9-1 Filed 06/29/20 Page 1of6

 

 

UNITED STATES DISTRICT COURT}:
SOUTHERN DISTRICT OF NEW YORK

Siti dan Selolte

 

 

Z0 cw 2/145 G6Y Gwe)

Write the full The of each plaintiff. {include case number if one has been
oh assigned)
= AMENDED
| against- COMPLAINT

Unites Seles oy Muerte, Shey Vel \chy (Prisoner)

Michael Gekchey Mack Buns, Tietothy™ you yr jury tial?
| Aenhne, Sohn Baccatt Beran Thicovay,
Medel Suleuich, and other Loto BoP oF Geers S

Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV, .

 

NOTICE

The public car} access electronic court files. For privacy and security reasons, papers filed
with the court should therefore not contain: an individual's full social security number or full
birth date; the full name of a person known to be a minor; or a complete financial account
number, A filing may include only: the last four digits of a social security number; the year of
an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
See Federal Rule of Civil Procedure 5.2.

 

 

 

Rev. 5/20/16 y
Case 1:20-cv-02795-PGG-GWG Document 33 Filed 03/29/21 Page 2 of 13
Case 1:20-cv-02795-PGG-GWG Document 9-1 Filed 06/29/20 Page 2 of 6

I. LEGAL. BASIS FOR CLAIM

State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 {against state, county, or municipal defendants) or ina
“Bivens” action (against federal defendants).

J&L Violation of my federal constitutional rights
> 4 a
Other: * Sw ens, FCN

Ul. PLAINTIFF INFORMATION

Each plaintiff must provide the following information. Attach additional pages if necessary.

aE, A

sh Uk \ Sclitte

 

FirstName 4} Middle Initial Last Name
x
aa a i :
Noo

 

State any other names (or different forms of your name) you have ever used, including any name
you have used | in ret filing a lawsuit.

441-05

Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the iD number {such as your DIN or NYSID) under which you were he

Mobno alien, Crilectovial Center (Meo)

Current Place éf'Detention

Iso Crile Vow

Institutional Address

Nex Notte ows Pore lodo7

County, City State Zip Code
II. PRISONER STATUS

Indicate below whether you are a prisoner or other confined person:

OX Pretrial detainee
(] Civilly cominitted detainee
Cl Immigration detainee

[1 Convicted and sentenced prisoner
[] Other: |

 

th
Page 2
Case 1:20-gv-02795-PGG-GWG Document 33 Filed 03/29/21 Page 3 of 13
Case 1:20-cv-02795-PGG-GWG Document 9-1 Filed 06/29/20 Page 3 of 6

IV. DEFENDANT INFORMATION

To the best of your ability, provide the following Information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages: as necessary.

Defendant 1:

1

Maite ‘Stokes _Awwrtaa _ CTE

First Name Last Name Shiele d#

 

~ Current Job Title (or other identifying information)

aa

 

Current Work Address

 

County, City State Zip Code

Defendant 2: : ay, Mer \J e\ uh

"> First Name Last Name Shield #

Defendant 3:

Defendant 4:

 

 

~ Current Job Title (or other identifying information)

VeleralCoctechonal Tedthte SeluylKill

Current Work Address <Lateystate. AL and 4olwW

% Mers Valle, Pennsylvania (74s

‘ County, City State Zip Code

Michael Cekchesy

» First Name Last Name Shield #

 

_ Current Job Title (or other identifying information)

Sime 15 FS

Current Work Address

 

.. County, City State Zip Code

MW acle. Bums

™ First Name Last Name Shield #

 

B Current Job Title (or other identifying information)

Syme AS A

 

se Current Work Address

 

County, City State Zip Code

Page 3
ase 1:20-cv-02795-PGG-GWG Document 33 Filed 03/29/21 Page 4 of 13

 

 

 

 

 

 

 

 

 

 

 

Calf
__ WeSerdat #5. Timothy. ‘Naleabne.. a
ee Ve. Colant EG: — Whe By cett oe
. — VeSenbant bk BT Betan Thi { QWwby __ _
_ Veerdant & B- Nichee| Snievich _

 

 

 

 

 

__ VeCendants 2% evployees 0 the
Qowwau ae ‘Wesabe. (BoP).

 

 

 

— Feleu. Courechoue. | Tnstbute Schuyl all 7

 

— tplerstate hal Tow

 

 

__ Muersville, Venasyl VALID. 45

 

 

 

 

 

 

Deleobaat HA: Untnoprn_ ‘Boe Pep CES, | Hak
neue hot wm Net \peen Donk Fred,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:20-¢v-02795-PGG-GWG Document 33 Filed 03/29/21 Page 5 of 13
Case 1:20-cv-02795-PGG-GWG Document 9-1 Filed 06/29/20 Page 4 of 6

V. STATEMENT OF CLAIM ,

Place(s) of occurence: The Cet trae Yue. a Wen. Pay Ay Fe DY uwt lo |
Saute, ASoth, the 4 Seth Sally Sort PAD) and the 24D qmiex
Macc A. Zoz0 Gon ap (ex\yaatel
FACTS: SM - ‘A MM

State here briefly.the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach

additional pages as necessary.
On “the wong oF Be40, at aren} BM BO? oPReals

hedin Unity atu) lal lv -fining_on_My light Anh \aeging on by door:

ter puting From tus “Commotion (with no A echt _or “orders, L tie

to spe Le ani do twde fo Sheep, To eventudlly hear one, oP the officers

Say, O fs. fy splet ( sey. Pes the sne_with Chih gocn~ they Sey Three

\guths 14 2huyete\ Child poi. Lets get hin,

The BoP Pees thon ynlarked wy (age did eoshed Mee — neatly
do oPEvors “bn inte ty (age. £Ad atatbhed Me, Puslong re. Sow Aghinst fle
etl sé. su ng eKUesse. hike, they tursteh yy ir behind vy bc
hunkeufted Vie Ve, pAb yaateh He. rut rf bed, ‘They Out ganlals Ohi
Cook anh Pricobel (ly Qucgge) we Fan the. (ge twhile Shoulda
inDheneatly at ne. TL gsted wh he pas ming of, bt pas shoved
gut into the hulle hut ten BoP pChanls ther gated My

( Agen thh baa to paasecc it,
Keecond get of w BOP offidds toinel My ycerards., Sf loves)

My head hiwn so CL wts bowng to Thm ant began fo Rreeldly fan
Keqnesstodly js dg re, hidavards, The buh Kw (all, Two Boe oPbculs
Kath wel “cppéitell fo he quintha yung ot wy Give, E aso yotteed atl

ok te Poe obtds pane Pare pales Cram flor uniforns. Since they
jwere. Continual y haliog vy | Led) own wm 4 ger pendi clar howig Mort ON 5

L also pth Not entity any aX The PGs, —>

Date(s) of occurrence: Ss dey 5

Page 4
Case 1:20-¢v-02795-PGG-GWG Document 33 Filed 03/29/21 Page 6 of 13
Case 1: 20- -CV-02795-PGG-GWG Document 9-1 Filed 06/29/20 Page 5 of 6

the ld we hickuardls) Ore. Phicer Gushung tof head Bown

fru el), hs hss gull led Me ton the } haneu ts Ground Hy Wis,
(ating We. 4 Sell thom {hey ane hutting hey [uhh ony Chine ga bicaui Reg
Hom 4c all we \rher, \capteang ve hou, E Fall \ah to the atant aa
| qulse. cu “cities —Hhort then Shoo gn heqn to preg ve, ms Sand anh
Awa ty Neancle) down aga We teach “the {gs Jboc oA b they lead ne.
Declwards Dawn The Steins, Ay se blues aad CC bewve th SAferng
(one Shon fram the Second

—Z

INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.

Ov ata\wed yuh Nes doe to OKeSSAYe, Ooccee. tes der) le’.
\packs ins) Mis (coat): Lowsts (ts Mult iPhe. fale, dnd hang
Gli05$ “he gion) Cavee) bivising 5 hea ad: Reo IUMMES 5
enposel) fp atteome Cold wait Mo “Citing no Melreal trestieth

wed

 

VI. RELIEF
State briefly what money damages or other relief you want the court to order.

Monetecy homage hye Invites Svsttival Wwf fue Mueges

Poors each, rPGrac who util aa eKLLsSv2. Bree, A}slateh ist
Wyadnt, Kurth end) tent Ret Nye) ant, “on Eiquth b_ Nreabpotk,
Tort N nuees Crom Oivte “Slates onker STED * “ Other
Conese tion foe Vola bing oF eu] eights,

 

 

 

Page 5
Case 1:20-cv-02795-PGG-GWG Document 33 Filed 03/29/21 Page 7 of 13

They Neeq We heckutds throu 4S abl into tw Sully fork,

 

 

inte +h deuatoc, ant ov ty CED, We then Mie iho The exf) Gi,
ity the Yeray pachine., The Goh of Frals (pmeaal Me 4p Wlerqo an

 

Yay 5 bet woe a Yh bo Not Consent to dy Kray, “They Luce ve,

 

so Onberge the Korey ab the gow of 4 qua, They Han ll be. 40 Sthp.

 

Tonto Lhteon PRecers watelr a5 yak Hom euch attic. of dbo

 

unttl Cam full lly pede: Thy dlme to Sephrate Uy penis fra nf

 

ot fin Shaw “Ahony. They Yoon Commyprd we, to tain coud quit,
cawh sored ny Kyechems & {hoy Can eX ay wep,

 

 

D Pre the Tefal CHAI they thiow Me, My Cloths. SHll Wt fal, |

 

iw

fle le ack fo (0S. When we reborn, the «cere Wve pot yet

 

CinShond Pansaceng My (QE, So the Lead a hcer herea Her tnd eS

 

pithe’ Ol hers the “ofStoce to hivag ew Mito The echo cage. Thes

 

CA4e ‘hs an pen _avuo to the ote gn it 7s Seorelng Cole

 

ell itke } He bs Croereing he L oly hae fg tshirt gab fowere. IL

 

eduese he M2 Me tuk of the coll. Uilher Scoeous 4o_"Shut_th Lee ug!

=

 

we aihers his_¢ (oesfipo Yo “Shue |nis Moly up _dgamst The. fut fe

 

A Inn ups tT protect ok + hin Doe None notony butons an

 

Noes th Pest Aa mect eight to free 5 Speceh Ani ase. to bar Nae,

 

Dragan Ye tit— hwo ancarms ro. tha T fo pot tah the (estaoo Carty

 

A iy ochors.

 

 

a
(hw. (c ESKABL Shove MY Cice to he (all SE faint Spent
anh TOY tue we win. 2 x Ru tiv They de. huh ve. gah bea

 

ham te Ste wi fey Qu WY bad Leeh a Ms UO bolton Ay becky

 

md 6 Surg (cin silersiBes In My Shoulders. Thy thor Nelreate. | Mey

 

Shothoc , Lo Cry ok M yam agam goad. beatin fo. Sher Flom He

 

Py

tome cals: Ns © an Shela itt Col (5 tC Catch 4 4litpse. of-fle

 

CRlor +0 uy left — he has sf ghinver wa _hos exe. “ants Clealy
On my SALE.

LF

 

—T7

 

 

 
fis. 5 1

Case 1:20-cv-02795-PGG-GWG Document 33 Filed 03/29/21 Page 8 of 13

The Bor Gesfaye (5 Cuthless, vulhyfive, Sal sit, Go:

 

 

Quiz. orth: “ey Conbrue 1p hold ve Mn the extreme. coh Lar hese
‘Zo Mites even thogh Aone, ace. other places to ald He. . ly

 

Cally Yow wee back. “nto MY Mnsecked: Cage tuihot ary clotles, *

 

head Shoat, pc blentots. Thay wert thyeamly pay legal _oapers dab

 

nate). ‘hom, All onthe Por, Ley wn Counted) sper leaal ites

 

an ‘onscoese)) \ludn (bmarassacy ems L qui clu sel, They ilse

 

G Conca Lb) Ay velleation — They Lol Mo. | (Nhe tars it eck Led

 

Shots, pega Clothing oc Contocavg Medical Par Me Mbuiies OS

 

oe W4yes shell.

 

 

‘to My Vantage, the BOP Ash bus Daly lv to Ne, gan Sechonghy

 

 

emese Stink iuleigly Gewgep_ py possessing re Ants paltegepliy
thes hab ONY a weak exec Conlueted. Le hide. Stast, of Cuemppre,

 

ON “los Go He alieged ¢ Cw tag to be. M. Senor ra| popela hoa (1 hat

 

UT
ba (0S and_No prebeble Lay te ‘conduct She V4 that gl Aro

 

 

penetya tiny Suacch, Copsrtless the Boe Gestapo kas puacle Aggressive
vk usd excesswe Sette’ on da whwdvel ceesel, 72 novicublet Ci mes

 

pho has Naer paced any Bol discplvacy wftechons. The Bol Gestapo

 

une 2, fal they her C_Antal woh) “tga thus, Hal | june» Ye,

 

Mire — Aer Sersre oh plese. rom aya ud 5 fine he They

 

Nass located SA “sh iher, lk My LIUSts, Gdue. M2 a4 (oneesin Aus hus

 

vy anes ful) \eoe— anh all for wie

 

 

Th Ro? oestafo thell to (yatta | Het thal Acts by Dediaag

 

\
wal

ait Mua (24s Gl Carre Wy heal how 50 t colh nut Seabee fur,

 

oreut, “Ne ‘COWS wilt Piove. (What They Dy, “These. Dontyead nual |

 

ere Siwy tooling be qx Loe ox Loc lochoce. gn) islene— an

 

t

hot Must te Weld avcamtable Ge Vheic_achpas. nt tho. au Os

 

pec Eos In hid a _wrettiial Rebonee, never Lonieted. oe ant

 

 

Cie, Cassessiny a\\ mdleuble. Constifehonel fights, State gah hed chi
pong hesic. human Niohts,

 

 

 
Rage 53

 

mongunaneunessesmgiemesnine nin tt

i feloal disyet Cort TY.

vase 1:20-cv-02795-PGG-GWG Document 33 Filed 03/29/21 Page 9 of 13

 CLITMS VNDEZ TRE FEDERAL TET cLATMS KET)

ZB USC. 88 66), Lo7l-BoCrren) —

FTCA is Jesigneds pramaclty to remove Soveretgn Nwwutity of
othe. [Inifed® States from Suits dort find With Certaln Specht
Rleagtons, 4p veer quueinnont bale inter «5 plivte: ifital
tooth be unr We Crcomstances Qchanls ‘ [acted States, S64

Us. LED, Belore brngng a clam wr ¢ Lede Mswict Lock
ier The PION © Clint Must Gist edrast fis of bnstahve
(erebies by Klong 6. Cain for baqrnges Lith the. Appreptere
ches| goscinnent entity dod Musk Pecave & Rl poten dele he.
Z8 56. 2 LETS ad. Eb py fel (uitten felewmefon Is mile

ne

N the agp ogi tate Feperal Governront catty furthn Si peaths oF fhe

Nate. of the Unidas $heg, the Claimant May brig an PICA, acto hy

N\p. Schulte, ordhiately Clea fr sh pvghe tue heey after “the |

fncideat, Dx tecewed) py cesporse.. Lnheodd, there 15 tee. efteuly

ay,

10 Gb nisttatve pened Avalléble fo anne at MEO lwithn te Burau
C Kisens Nyrtheset Logiord DMiwe, ae peed anyone Custody der fe.
nv. . | . Oo

WM. Schutte Sle a cash rights Corleont no poll 12, Zelty

Ceska Man Schulle x. Mornay General oe The [Late Sertes, etal, |

Cu. 3546 (SDNY Zol% Coty) otter ehaston of ad istatue |

apemedves awh Ge) scbeguent Mohbas Contamirg, hudials of pees.

of a tremors \o use, He BoP ¢ duwrstrathre remely prowess — noe.
P kas legiivete girewinces Was eve Consider) Gr its Merits. |

2

 

 
Cas

(age. 7

p 1:20-cv-02795-PGG-GWG Document 33 Filed 03/29/21 Page 10 of 13

This Civil @chon wuts eventuelly Sey.) A siwilar votion bas then,

 

_ {tle mn Me Schuttes. Coumiral cage, Untied Ses o€ Ayorea . Joskua.

 

Nutr Schulte, \7 cr. AB(SONY Lot? Cot?), See Danay 16,

Toul Vettton foc Wet pt Pucbae Grms " Modify Cndhitons oF

 

 

—Gofrment Yusunt to 28 usc 8 col (MEO.

 

 

\
—

AK hotel resolution Nocess BNL Never Nespocdn A
D newer responding Within 20 Pays as Nquim by Stakite for BE4,

 

. “The ae Condhunusly Molates The PLEN by ( D Lacowk BG.
| to the Covple its

 

 

 

 

CCS) deliberately ytilary antguatel tech ralegy fo phstuct dak

 

. by henynng abvoneatve verebies Th et IMAS.

 

Wil bymnrctrative mMedsures, The BoP cheaely ached ta bad faith

 

 

 

“Wi. Sddte Couenthy bys (1 sutstaabing BRB. since October

 

be

CON. FY ye bw nok peceme @ tery to yor BRB yw cannot oblary a

 

bea 0 You (aaner obtain 6 BRA, Yor Cannot access the

 

PN wanvstiative TeMely Mowss. Ergo, tha QUA 1 Uiolted” Tf a lhe

 

 

"Ds the BRA tesponses. show in eshibits Play He We

scnaged) to cespond ta fiMely Marner Once The eeeege pegase LoS.

 

 

 

PRES days — neily 5 fimes the LO-day deadline ( FA Pet: NO, Ft:
18, C772, DL (ot, EU WO EL (6, ©Z [24 He: i, Ez:

OS, TENG S53, L739). DE they aggell fo the Segibnal

eRe, He segiord ofhrce. ill sto Lewy (t tthat Corsiboation Since,

 

 

NC Duer Moose) Mo BK, Lilerilly aver] Suge BPO (Ex. #3)

 

qt

(us, Rensed. yecare Mid AM. not Wools +hy. 4 Nato thar @becHone
Sentry? system go the Nathest Recionel OPFice sively ¢3suneh Me

 

 

 

 

ed.

 

 

rhuthe. ever Leled 2 BRA— hese the feck thet Wr Schulte Chenu y

 

Med. a PRA. is the exbletts ilustate... The [aces aa ppdatebys

 
ase 1:20-cv-02795-PGG-GWG Document 33 Filed 03/29/21 Page 11 of 13

leckronte. Systen eypables the. MWC awd tte fe Lb Dhstrect tne

nil She almensttetve Temedy grass by yaling 7h process cyndunllable,

age 9

bo. Ms. Alte \\ ouiden) Over ZOO RAGES of exhibits pr oung The.

2 FEcchve pone existence. of Any AD Muctyatee pemady proce ss a NCC.
Siwlady, Mi Sebwlkes Peceived no response. fo hd> edbamshiafve
Wemaly forks Fen dain, Be now ploceds am his FICK
Claims WW N stricet COTS The yeeuested. ClaltA atount
yw his unanswered Cin was 225 willon.

 

 
Case 1:20-ev-02795-PGG-GWG Document 33 Filed 03/29/21 Page 12 of 13
Case 1:20-cv-02795-PGG-GWG Document 9-1 Filed 06/29/20 Page 6 of 6

VIL PLAINTIFF'S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by anonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11,

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases, i

I also understarid that prisoners must exhaust administrative procedures before filing an action
in federal courtiabout prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I héive not exhausted administrative remedies as required.

lagree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without, prepayment of fees, each plaintiff must also submit an iFP application.

Aief2) “ fA Seu) WAS
Npsheua dN Schulte

First Name ch Middle initial Last Name

Moc So Pree Gor

Prison Address ...

New York New ore D207

County, City ts State Zip Code

 

24
on

| Oy |
Date on which iam delivering this complaint to prison authorities for mailing: l é Ce

Page 6
 

Case 1:20-cv-02795-PGG-GWG Document 33 Filed 03/29/21 Page 13 of 13

SES Sk GOES ee
CORNER GE CNBC

segs compares AL : Been Bey
eee ee poe s ©
Rea ene NG He ee Sih INAS cal en Ero er ee ERO RY Gee S : Eat S Cee Sos es
es OS OSL OY ne
ee Rh Ze PSE SERS ae 6B i
SNe ee se Eee OR eee
NS URE eS ‘ es fi nes

e a&
ee FOREVER / US
Es ee 3 Es ue ee

es

Bi Bieta EE Oa ee
eS ee ee ae

e ZONES BE EES Sh oS see:

ee See Cee ee ee i ee a See

4 : Ce oe 3 : pe eS eS Se eee
es a ; ee ee ee S os ee Heh SOSA aS oe ee
a ee cee oo eu ee eo a ee a & ee
ie : Se : ae : ie BENS Es | ea US eS BES eee Us :
eae e : oe a ee ee ee ee ee ee ee
es ; Ae : é aaa ee OS a eas
iter Te ie ee eee E eae ee Hee oir Sate Ae GTR ele
ey a EE, A A ee
De ee ie g
ee ee &

Ee
Le

ee,
we ns ei oe als = ees
os; Zi SR ae
: ee S

SI BS ees Sege
BPG e on ees : oS
Se ees DIN Uaone na Greer es eae a fe
ee ee Roe 3 Ee se ne RRS SS EES ne
se e IS SS : : : 3 Br ON us BES EIS
Ee a eae Re eee oe fs ease ea ee
SEIS SE Sea Bes mee ss or Be Winey oeeD
fs pasa ie Esra as erie emer PEgHVGn Ou: PUNomb cae Be aes s
a Rs ESS ge Ses Gente a Bue
oe ee SG S
ee EEGs SS OS
Ee & OE OU ee aes ee ete ae
ee eS Ss ee ae PL MC ne
Bs LAS ORIG OR Bb ateniaad Le SG Sees
SUDA Ie See Es es a
ee eae

2 ce
a es OBO : eee

ae : NS ees ee Sas ete
Zs x Ee. Uae ie Oae REG 2 SESS fe
IEEE SS OE ee Ss, 4 Ss ae pe eee eee ne s
a ig SOREN RRS SS Ne See i Es es Le
ONE es SB A OS SE RUGS, |S ce
(ae es Ui EAN

ESE Os
Leo

ey
aes

~

: ees

SESS ASS Sd EE DS AS SG SSE ee Sa
ECS Sees i
pean ee A a
z ES a EN ee
Ee eg SE OSCR

S ce

PRO: Oo
oo AGS OSS pes é LEE

Ap NES PASO Ee ee FSS Oe Be ESO SSeS See PS OOS

‘ A es oe ees cee

IN II EL nee SG eee

Poe

<

a

Se
ae
Se

a

s ee fe : Oe a ie ea
RS S

ae pois
ee LESS

ee s ee

S

STS US CSUSB SS SONS SS SY
ue Bee a Se TE ste a a cee
ee SS SS CES Se He ates
Re ip LON are. yeaah eae ee
ee PA PARES | ES
SHS - =

ee Oe Te es

as

| 2 Ce ee ae oe
Gee SIS SUS Co ee

 e eA ss as

a eS EG
ERE ED

Le
oe

Re
Ae

ee

are ae

EO

ES eS
a SSA Pica aes rea
ota SS A Bees

es

: BeOS ee HR
pee EO RR SERN SS: OS

Se ee : SEAT RS

ec ESS oe SS

ae

ie tort of
gees ee Gere
PES ee

ue

eas
vee Cee Ee SRS

f ce Sn oe Eire
One ee DEO a
SOS ree ee Rates ie

os

Bae
ie
ee oe
EOS ee

Big arial Urea ergs
SS soe

:
ae

Ea
CON RE ase
ue

ey
ee Fe

z 2 SES OREO ss

S ERS : OM Ss
ee sf ee Se aes,
ee s ae eS 2
ea ae
jes BSR OS a

a

eS

Fe

oN

eee

ee. oe es
ee erie! = ie

ES GE NNCE oe Be

ye ee

Bos Hoes eas
SNe

Be é 5 SUS ee CS

A Re Ramee eon tied i oe : ee es
mea Be es s em Q :

er WEN Ge a ER ae Mee eae g Ee a &

y OT Os as : eee ee :

i es oh EE OED Ee Oe

ee ne ES SS eS LSD eh ERD

aS re
a

f ee SSE
see 2 eae

ES

ss 2 ie
3 ites ae Re Lees es

eae

: oe
g ee

es
es

—

Rae aes oe e re 2
fe es z eee : &
Z

RS iP TE EG 3
Oe,

ee Se

& ee
: ee Tee

a is
faeces

ae
ee

SS

2. eS,
é vee 8 OS : j ee
es eS ae : ae RSG iis Cia CuSO arg Ges)
2 ee a 3 RM Ce ee & BREN oo Se z 2 A
on EERO ECR ee as ee aes? ee es
aes NO a Rr fee fy Se Se ee —
Se ie RE CO iS Ee eecoro ts Ra panes As see oe KS ie Z 2p
eo ee » aS ees ne Ae a ae es : Z
i Oe Re LES OO ES Pee ge mae oe z 2
eke Be EGR IES DAIS OA an = = EEE i er I 2
De é as oe e s
oS o : ; 2

: Ge sehen ay SO
ie
z

e BES EGS Sg ES, SS

oe . Ss See Zs SEE Re NN GZ ANS :
es ISSUE Sig oe UES eee a e Le

Fi f Rane es Set eee IE sO CR I SO CARE ore Pere ee

ere ieee : ees ee

ee sie ae NER ce

se EES OUI Ea eee i
ES RSS ES a ee

f # Eee eS

SE a inne a,
es We é

Bee i

i sera ace

Es Ce een
ee es BIE fe Se iy
ae ae ; Se e BO x if:
ESB EE Ss fe
ELE ce :

eee

i

AOE ces BSCS OS
ues 2
ae ee

a

i ce d ESOS) SL SEO SU ee se SE a ee
ms eae UR i i Se RE Sete
ee ae Ee aS
re is = cae ENN ESS sigh B
we ELSE AG RAGS EA RCS ES re ae Ges SNA sees ie
ga Se Pie eg WZ SNES ae
ee an Seis iat

2 Eee

es SEES

ee z Rees
DCO SES

Ecc
ER Tae

Rue) Se Rac ae

Se

Sa

ee es
Ese

ey Re

SESS are wes es

ae RES
Bees ee Se
SOS AE EPs Oe ae:

ii i ies Yea
BEE ee x

SO ae eS.

ee eae

iS pee a eae EE Rio

ee oe GES Ee Z

Se EA Seen, Ae ean Soe

Ee ae
es

ees a

fe :
es

ae
=

ae Se 2
RGSS Cis ne nl i UO NOC ie aan
oa ees CHE B
(EE

5 Bee EEG
z E OES UG eS oe
Pane L b Ae

a: SRE SS ORS

es :

etc ules Oy SEE Ss,
ES ees ese
ery ER RR eee oe oes : Sy ‘ rae :
ES eS a : CEs aces ‘i
SO SO AS ESE RE IO SEAR CEN RC ce
: es Be |

ae

: ee TUE EN es.
se B te Be OS Sa ae Je : es BENS aa
‘ ne Ce pie aN pees Bs se i eee nee eee

i “ CS Oe ee ee pe EU Se entree oe aS
Sat OO AGS SE Oe a) j HO LE

ee Bs

ie EN Ges Be Oe
g LES SES Es EES gs
ee ee OPER Da eas ce
SR aa : Ee aE ee Ne
OE ie IE

e ee

ce SA il fitter mu eye ne
eee i: i a E
De ee

oe: Sa a sit ec a Se i
: em ee ee) aS Se oe
SI EEL ea ae SE SS pare te eas oe He
La a OR atte strete ees

ae use en Sig ING Tea dO ae

EN SZ Be SS I ae

tare a JAE Hepeica ria na Serban ON Rope 83

SS esi aes Gas ee rE

ee ee

ae B oS Di uaae
the SESS ES
4 : - es ECA Lies
4 i : a
ee sf f & ‘ ieee
s Cee eee LU
EEE A CASS EE foe ae
ERE

ee, ee foes ee ERS SCE.
ie z oe Sea etn es ae ee n

SGA Be Nee ey aie :

Sere PE RG

EE

BU es

S : Shee LS
een enna ae PEs A I eo ee

Pe
oe

ees IER ORG RUGS CE BE a
Suen ae ae
BS

ae ene
f Re Rete ee ena
Be PS OE eS ESOS SA es
i oe Feseas ata ee Be aa Suen Eee ESE ee i Sa
Ae ae a oe ae ee ee De aes ee
ee x SUE ESET Fe ahi Ue ais ca ise ae RE IH emai He oe
oon ee Es Doles Soe
Ze e SE ee So SES Ee Soe RG eG ate eau 4 ae es
nee eh Osos ES :
a BE ia a EC Sees S yale Ca Y
: ee ES H ie,
i Ls eee as aie
SER eee ie

Ee

SESE A
2 Se SC See eS i Dan aaa a LoS as
SO ee! OE eee: ee Se
Ee RS Bes OOS SEE Es
Ve cies es ie Be Lee
ae ea Pe Bes Be fs g es
Ca ae :
ae i SU ree
Se pe e ees
See
. ee ee

co

ae

Ses
IGE
Goes Be

Se
Os
PEELS PSS fe
Eat ee eae Hii iste ats ae AS CE SS As Eh eine eae

ee eG ie BRIE aU ted OU hard AO ee UES SS ee Se
EE oy Mere, ae ESR ee ERIN ST ae
Te aE Ee ae Bee Be A ER er NG) SES Seen hs
we ee eee S

Ue
ae

OS
Be
i Us

Pe

Wee Pans ae ay pees Hee aed oe
ee CS Sa

Uy ee
See ee

ee ae 4 : @ Te) ee S ae

SS g ee ae . ee GCE SOn a oimeeno ieee

: RENE SOE
Be Ge eC OR ee Se ey

S
=

oer eee
ee QB LN ee

Ae, LOS §
2 SES

ees
Se pS IS aay ea
Ee OS I Pe ae Ze
DE SS i DSRS RG
é ae es CS Bs : ae
SS
es

Bey AE aa aes

HL Ce Re
| ge es ESS Cea, OS
@ ae ae : te : Ie eee
De BE Ee
a A

bi

ae

eee
i s BR

eee Le # i a SRE ER ana
are a SEED re

SS ae
ESE Te SEI ROSE UGE REE Oa

BESO A oe Carne See AOS
es PES ae EPS

BES ae ie US
e Hee : So A Se: ae i Ve
BE ee ne Ee ESSE SRS Ze ee ones ‘ eee
IO 3 S PEE ee

ES z

oor CAS
ooinienae is phy es

i SD
HE De

a
See Hae:

es i ‘ SIMA ONT AC Rane y a

: ERs Pen oy Bees ee se a

ER sis ese Peer i GS Dee o

eee e ey Te ee

oe
A

REE
ee:

=

Se a

BSS EE SSAC hes
é eae ee g
OR aligeeee Bo isles HES.
es i Sere ee
I ENCE Es

KOs

BA seats es
Ieee

Hees
FE RE

=

IUD SSE OS SSRI

es Fe BERS GO cs SO ease
FSU SSSI LES REI ed SU Ra Se :
S OSI EES OUEST NEN

eee SS SS @
ig ms ia Set a fe i a Z
AGREES EOE ss
See

: ss oe
Ga Sacer ae cag FROSES ee

ee B Ce fe ie Sania
see Pe é ce LN eae oe ee on
EO ALN CEASA VERDE AS Bas y CL REI ae
es) SURGES SS A. TG See een ame ta ie i
Ce Bie i, Ces ees . :

ee ee ie i ee A
Re eae z - ree
ne: PUA ee ae i

Pee A

ae SUSE CESS ES CHES, SEEN GREASE
ee, Z SG ee BE . Be
ee ee BN eee GG es Bae Meee

B URRY ae é = eae oe se a be ic

g PERS: :
is g
ane
SS EAS Is

i ee eee as ete
Bie

See Be
SES SUL
ee BEE ee
- OOS i kis x Nees aes

| ee ae

SLC Ne Pe Cs OR a ea a eae a
ee ee ee ee s :
eS CS DS Oc ar ee on CoE i ler ts 5

LAR aS aA EO Rr Rte eect ss

eon

aS
\

a

a

eS

2 eaten ea e
EG! eS EO ee EOE eee is SAU
Ce D Uy i ee Se ie ‘ es SI Ee oo

~~

.

Eee a

BRR Se
ee EU Sos
oi ee ee ee
Seen es oes ea ee ea ay a yi
ESS MOAN ORION : es
es oe

SHR

a

ES

.

ie oS ae

ee
Ree
aS

ee

He
a
es

: i oo os Be

SEEN EG Gs NOS nae | BOE RD aR aa i eNO cae AN, eae

ee S Se ETE SEE se
BURA MOR eae o : noe

sia oa SIRT

ent SE ISPS aE AES a NEES SC
Shes es Lore Enea ee ae Ss

&
SS

=

ree
Z ees OE
zB i AI, USES SC
ee : GE ae gS ieee
re ae Ge Poe,
ees ¢ A ee ee VCs ae
AUS See : :
ES ee i Le
Beeline Eee Qe 5

Re
SS

a

ene oe

eS ee ae aed
a aS ee
nS e: i i
Le

ee BS SSE TS SE a Be

Me BO Y, US HEIS e SUEs

fr MSR ee ES
BOSSES cers See ess Be a ie ea

ie oe ee ee es

ie Cee

Te: se eS

ee eee ee LER BR TG Se i

seoneeed
cS
ay

3 SHES ce es age Se ee Be
Ses pe CE Oe eke Eee
aes Be Bees is ie

ea

 

 

ne ERR ne ea ee % LES es
a Ee ee Do OSS SENG é
See 8! aoe Ee
Sse eS x Spat eee ere ae ae
SEES oe ees SN SE Soe Se Gen ne ee LESS,
Pe eee eae OES) OE SEU ESSE SG URE BeOS ei Se Ege ee ee ae

 
